PER CURIAM.
In this Workmen’s Compensation matter we have heard oral argument and have carefully considered the record and briefs. We find that the order of the deputy, affirmed by the Full Commission, is supported by competent substantial evidence, and further, that there has been no deviation from the essential requirements of law. The petition for certiorari and the motion for attorney’s fees are both denied.
It is so ordered.
CALDWELL, C. J., THORNAL and ADAMS, JJ., SPECTOR, District Court Judge, and MASON, Circuit Judge, concur.